Exhibit 10.20

 

PENNYMAC CORP. FACILITY

EXECUTION

AMENDMENT NO. 9 TO

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 9 to Amended and Restated Master Repurchase Agreement, dated as of
December 23, 2014 (this “Amendment”), among Credit Suisse First Boston Mortgage
Capital LLC (the “Buyer”), PennyMac Corp. (the “Seller”) PennyMac Mortgage
Investment Trust and PennyMac Operating Partnership, L.P. (each, a “Guarantor”
and collectively, the “Guarantors”).

RECITALS

The Buyer, the Seller and the Guarantors are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of June 1, 2013 (as amended by
Amendment No. 1, dated as of August 29, 2013, Amendment No. 2, dated as of
October 1, 2013, Amendment No. 3, dated as of December 27, 2013, Amendment
No. 4, dated as of December 31, 2013, Amendment No. 5, dated as of January 10,
2014, Amendment No. 6, dated as of February 21, 2014, Amendment No. 7, dated as
of May 22, 2014, and Amendment No. 8, dated as of October 31, 2014, the
“Existing Repurchase Agreement”; as further amended by this Amendment, the
“Repurchase Agreement”) and the related Pricing Side Letter, dated as of June 1,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Pricing Side Letter”). The Guarantors are parties to that certain
Guaranty (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), dated as of November 2, 2010, by the Guarantors in favor
of Buyer. Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Existing Repurchase Agreement and Guaranty, as
applicable.

The Buyer, the Seller and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement. As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantors to ratify and affirm the
Guaranty on the date hereof.

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by:

1.1 deleting the definitions of “Aged Loan”, “Aging Limit” and “Mortgage Loan”
in their entirety and replacing them with the following:

“Aged Loan” means a Mortgage Loan (other than a Non-Agency QM Mortgage Loan and
a Pooled Mortgage Loan) which has been subject to one or more Transactions
hereunder for a period of greater than 60 days but not greater than 90 days.

 

-1-



--------------------------------------------------------------------------------

“Aging Limit” means (i) with respect to Purchased Mortgage Loans other than Aged
Loans and Non-Agency QM Mortgage Loans, 60 days, (ii) with respect to Purchased
Mortgage Loans that are Aged Loans, 90 days, and (iii) with respect to Purchased
Mortgage Loans that are Non-Agency QM Mortgage Loans, 270 days.

“Mortgage Loan” means any first lien closed Agency Mortgage Loan, Non-Agency QM
Mortgage Loan or Pooled Mortgage Loan, which is a fixed or floating-rate,
one-to-four-family residential mortgage loan evidenced by a promissory note and
secured by a first lien mortgage; provided, that the related Purchase Date is no
more than sixty (60) days following the origination date.

1.2 deleting the definitions of “Aged 60 Day Loan”, “Aged 90 Day Loan” and “Aged
270 Day Loan” in their entirety and all references thereto.

1.3 deleting the definition of “Jumbo Mortgage Loan” in its entirety and
replacing it with the following definition of “Non-Agency QM Mortgage Loan”:

“Non-Agency QM Mortgage Loan” means a Mortgage Loan with an original principal
balance in an amount in excess of the then applicable conventional conforming
limits, including general limits and high-cost area limits, for Mortgaged
Properties securing Mortgage Loans in such county or local area; provided,
however, that Non-Agency QM Mortgage Loans shall not include any Mortgage Loan
with an original principal balance in excess of $2,000,000.

1.4 deleting all references to “Jumbo Mortgage Loan” in their entirety and
replacing them with “Non-Agency QM Mortgage Loan”.

SECTION 2. Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

2.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, the Seller and the Guarantors;

(b) Amendment No. 8 to that certain Amended and Restated Pricing Side Letter,
dated as of the date hereof, executed and delivered by duly authorized officers
of the Buyer, the Seller and the Guarantors; and

(c) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 3. Representations and Warranties. Seller hereby represents and warrants
to the Buyer that it is in compliance with all the terms and provisions set
forth in the

 

-2-



--------------------------------------------------------------------------------

Repurchase Agreement on its part to be observed or performed, and that no Event
of Default has occurred or is continuing, and hereby confirms and reaffirms the
representations and warranties contained in Section 13 of the Repurchase
Agreement.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 6. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 8. Reaffirmation of Guaranty. The Guarantors hereby ratify and affirm
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledge and agree that the term “Obligations” as used in the Guaranty shall
apply to all of the Obligations of Seller to Buyer under the Repurchase
Agreement, as amended hereby.

[Remainder of page intentionally left blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

By:  

/s/ Adam Loskove

  Name: Adam Loskove   Title: Vice President PennyMac Corp., as Seller By:  

/s/ Anne D. McCallion

  Name: Anne D. McCallion   Title: Chief Financial Officer PennyMac Mortgage
Investment Trust, as Guarantor By:  

/s/ Anne D. McCallion

  Name: Anne D. McCallion   Title: Chief Financial Officer PennyMac Operating
Partnership, L.P., as Guarantor By: PennyMac GP OP, Inc., its General Partner
By:  

/s/ Anne D. McCallion

  Name: Anne D. McCallion   Title: Chief Financial Officer

Signature Page to Amendment No. 9 to Amended and Restated Master Repurchase
Agreement